DETAILED ACTION

Status of Claims

This action is in reply to the application filed on January 12, 2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-3 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ulrich (US 2008/0174432 A1) in view of Chan (US 2019/0362299 A1).

Claim 1
Ulrich discloses the following limitations:

An inventory management system, comprising: (see at least paragraph 0002).

a wireless tag reader configured to perform commodity code readings at the store entrance for checking in and out of the store entrance; and (see at least paragraphs 0014-0016 and 0029-RFID reader can detect arriving and departing commodities carried by a commodity replenisher).

a processing device configured to: determine a number of arriving commodities based on a commodity code reading performed by the wireless tag (see at least paragraphs 0016, 0028 and 0036-the inventory system is expected to keep track of number of commodities on the shelves as well as in the back room).

reader at the check-in;, determine a number of departing commodities based on a result of the commodity code reading performed by the wireless tag reader at the check-out; (see at least paragraphs 0016, 0028 and 0036-the inventory system is expected to keep track of number of commodities on the shelves as well as in the back room).


and determine a number of replenished commodities based on a difference between the number of arriving commodities and the number of departing commodities. (see at least paragraphs 0016, 0028 and 0036-the inventory system is expected to keep track of number of commodities on the shelves as well as in the back room).

Ulrich discloses in at least paragraph 0029 a replenishment associate.  Ulrich does not explicitly disclose the following limitation; however, Chan does:

a code reader configured to read identification (ID) for a person checking in and out of a store entrance; (see at least paragraph 0030-RFID to identify a person).

It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the teachings in Chan to the invention in Ulrich in order to improve the tracking of inventory management (Chan abstract). A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.


Claim 2
Furthermore, Ulrich discloses the following limitations:

wherein the processing device is further configured to: store an inventory number of commodities having a commodity code; and update the inventory number by adding the number of replenished commodities having the commodity code to the stored inventory number for the commodity code (see at least Figure 4, paragraphs 0016 and 0037).

Claim 3
Furthermore, Ulrich discloses the following limitations:

 wherein the processing device is further configured to, determine a number of purchased commodities based on a commodity code reading performed by the wireless tag reader at check-out of the customer; (see at least paragraphs 0015 and 0036).

and update the inventory number for a commodity code by subtracting the number of purchased commodities of the commodity code from the stored inventory number for the commodity code. (see at least paragraphs 0015 and 0036-0037).


Ulrich does not explicitly disclose the following limitation; however, Chan does:

upon an ID being read by the code reader for check-out being associated with a customer (see at least paragraph 0030-RFID to identify a person).

It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the teachings in Chan to the invention in Ulrich in order to improve the tracking of inventory management (Chan abstract). A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

Claims 4-8 and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ulrich (US 2008/0174432 A1) in view of Chan (US 2019/0362299 A1), further in view of Shimizu (US 2010/0161435 A1).

Claim 4

Ulrich discloses shelves for displaying products (see at least paragraph 0028), but does not explicitly discloses the following limitations.  However, Shimizu does:

further comprising: a sensor configured to detect commodity removal and return at a commodity display, wherein the processing device is further configured to: store a displayed number of commodities having a commodity code; (see at least paragraphs 0053-0054).

determine a number of removed commodities having the commodity code based on a signal from the sensor; and update the displayed number by subtracting the number of removed commodities from the stored displayed number (see at least paragraphs 0053-0054).

It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to apply the teachings in Shimizu to the combination Ulrich/Chan in order to improve efficiency (Shimizu paragraph 0010).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

Claim 5
Ulrich discloses shelves for displaying products (see at least paragraph 0028), but does not explicitly discloses the following limitations.  However, Shimizu does:

wherein the processing device is further configured to: determine a number of commodities returned to the commodity display based on a signal from the sensor; and update the displayed number by adding the number of commodities returned to the commodity display to the stored displayed number. (see at least paragraphs 0053-0054).

It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to apply the teachings in Shimizu to the combination Ulrich/Chan in order to improve efficiency (Shimizu paragraph 0010).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

Claim 6
Ulrich discloses shelves for displaying products (see at least paragraph 0028), but does not explicitly discloses the following limitations.  However, Shimizu does:

wherein the processing device is further configured to: determine whether the inventory number matches the displayed number; when the inventory number matches the displayed number, determine whether the inventory number is less than a threshold number; and when the inventory number is less than the threshold number, generate an order for inventory replenishment (see at least paragraphs 0008-0009).

It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to apply the teachings in Shimizu to the combination Ulrich/Chan in order to improve efficiency (Shimizu paragraph 0010).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

Claim 7
Ulrich discloses shelves for displaying products (see at least paragraph 0028), but does not explicitly discloses the following limitations.  However, Shimizu does:

wherein the processing device is further configured to: determine a sum of the stored inventory number stored and the number of replenished commodities; determine whether the sum matches the displayed number; and update the inventory number when the sum matches the displayed number (see at least paragraphs 0053-0054).

It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to apply the teachings in Shimizu to the combination Ulrich/Chan in order to improve efficiency (Shimizu paragraph 0010).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

Claim 8
Ulrich discloses shelves for displaying products (see at least paragraph 0028), but does not explicitly discloses the following limitations.  However, Shimizu does:

wherein the processing device is further configured to: determine whether the displayed number is less than a threshold number when the sum does not match the displayed number; and generate a warning signal when the displayed number is less than the threshold number (see at least paragraphs 0008-0009).

It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to apply the teachings in Shimizu to the combination Ulrich/Chan in order to improve efficiency (Shimizu paragraph 0010).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.












Claims 9-10 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ulrich (US 2008/0174432 A1) in view of Chan (US 2019/0362299 A1), further in view of Shimizu (US 2010/0161435 A1), further in view of Taylor (US 2018/0247264 A1).

Claims 9-10

The combination above does not disclose the following limitations, however Taylor does:

wherein the sensor comprises a weight scale.(see at least paragraph 0077).
wherein the sensor comprises a camera. (see at least paragraph 0077).

It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to further modify the combination Ulrich/Chan/Shimizu with the teachings in Taylor in order to enhance the accuracy of inventory information (Taylor paragraph 0023).  The use of weight sensors and cameras for inventory monitoring is conventional in the art.  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

As per claims 11-20, claims 11-20 recite substantially similar limitations to claims 1-10 and are therefore rejected using the same art and rationale set forth above.    






Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Flores (US 7,557,709 B2) in at least abstract discloses an RFID tracking system to monitor items and workers.  The system knows which item has been taken or stored from which storage area by which worker and when. Gu (US2020/0184442 A1) in at least abstract discloses tracking items and customers in a store.

CONCLUSION

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to DENISSE ORTIZ whose telephone number is 571-270-5506.  The Examiner can normally be reached on Monday-Thursday 7:30am-8pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, NATHAN UBER can be reached at 571-270-3923.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/DENISSE  ORTIZ ROMAN/
Examiner, Art Unit 3687

	/ARIEL J YU/           Primary Examiner, Art Unit 3687